Exhibit 10.1
SUMMARY OF FINAL TERMS
FOR RICHARD L. LANGLEY EMPLOYMENT AGREEMENT

      Position   President
 
   
Term of Employment
  At will employment. Employment may be terminated by Richard L. Langley
(“Langley”) or Sparton Corporation (“the Company”), at any time. The Employment
Agreement (“the Agreement”) will have an initial term of nineteen months.
 
   
Salary
  $265,000 base salary.
 
   
Bonus
  The Company and Langley shall agree upon a written bonus/incentive plan
consistent with the same bonus plan provided to other senior executives of the
Company for fiscal years 2009 and 2010.
 
   
Benefits
  Langley will be eligible to participate in the Company’s employee benefit
plans, policies and arrangements applicable to other executive officers
including: participation in the pension and 401(k) plans, medical, dental,
vision and life and disability insurance, as applicable.
 
   
Perquisites
  Langley will be eligible for Company perquisites as at least the same level as
other senior executive officers including auto allowance.
 
   
Time-Off
  Langley will receive paid time-off in accordance with Company policy for other
senior executive officers.
 
   
Directorship
  Langley will retire as a director of the Company at the next regularly
scheduled meeting of the Board of Directors.
 
   
Termination for Cause
  The Company can terminate the Agreement at any time For Cause as defined in
the Agreement without recourse, except for vested compensation and benefits.
 
   
Termination Without Cause
  The Company can terminate the Agreement at any time Without Cause and shall
pay Langley certain salary continuation benefits, all as more specifically
described in the Agreement.
 
   
Termination by Langley
For Good Reason
  Langley can terminate the Agreement for Good Reason, as defined in the
Agreement, and be entitled to the benefits provided in the event of a
Termination Without Cause.

 



--------------------------------------------------------------------------------



 



     
Confidentiality
  During the term of the Agreement and thereafter Langley agrees to keep Company
proprietary information confidential.
 
   
Non-Competition/Non-Solicitation
  During the term of the Agreement and for a period of six months thereafter
Langley shall not “compete” with the Company in the Electronic Manufacturing
Services business, nor solicit employees or customers or suppliers of the
Company, all as more specifically defined in the Agreement.

 